Case 2:19-cv-12926-EEF-JCW Document 1-2 Filed 10/03/19 Page 1 of 2

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA
NO. 2018-9487 | DIVISION “EF”
JAMES LEOMA GADDY
VERSUS

TAYLOR-SEIDENBACH, INC., ET AL.

FILED:

 

 

DEPUTY CLERK
FIRST SUPPLEMENTAL PETITION FOR DAMAGES

COME NOW Petitioners, by and through undersigned counsel, who respectfully
represents as follows:

1.1 Decedent, James Leoma Gaddy, died on January 29, 2019, of malignant mesothelioma
caused by his exposure to asbestos, leaving the following statutory survivors:

A. Theresa G. Adams, daughter, an adult resident citizen and domiciliary of

Washington County, State of Arkansas;
B. James C. Gaddy, son, and adult resident and domiciliary of Benton County, State
of Arkansas.
1.2 _ Petitioners hereby assert all claims on behalf of James Leoma Gaddy pursuant to Louisiana
Civil Code Article 2315.1.
1.3. Asa direct and proximate result of the delictual conduct of the defendants, as set forth in
Plaintiffs Petition for Damages, Petitioners, have lost the love, affection, society, support, services
and all other damages due pursuant to Louisiana Civil Code Article 2315.2, and asserts this
wrongful death action against the defendants.

WHEREFORE, Petitioners pray that the Petition for Damages be supplemented in the
above particulars and that, after due proceedings had, there be judgment herein in favor of
Petitioners in appropriate amounts to be determined by the fact finder, said judgments against all _
defendants, jointly, severally, and in solido, said amounts to bear legal interest from the date of
judicial demand until paid, for all costs of these proceedings, and for all general and equitable

relief.

Exhibit B
Case 2:19-cv-12926-EEF-JCW Document 1-2 Filed 10/03/19 Page 2 of 2

Respectfully Submitted,

et

 
      

  

fg? iN
PRANK fs LANDRY, Bar No. 22817

 

FRANK JSSWARR, Bar No. 23322
PHILIP HOFFMAN, Bar No. 32277
MATTHEW C. CLARK, Bar No. 31102
1010 Common Street ¢ Suite 2050

New Orleans ¢ Louisiana * 70112
Telephone: 504.299.1214
Facsimile: 504.299.1215
Islaw@landryswarr.com

COUNSEL FOR PLAINTIFF

CERTIFICATE OF SERVICE

I hereby certify that a true and corregt copy of the above and foregoing has been served on
all counsel of record on the 5" day of Iggy. 2019, via the method indicated below:

EL BRN
certified mail/regular mail ARy/
facsimile
E-mail delivery (to all counsel of record via the agreed E-Mail service list)
federal express/hand delivery
deposit with Digital Legal Services,
1010 Common St., Suite 910, New Orle

oN ON a pe

  
 
  

LA 70112

 

MAT W C. CLARK

PLAINTIFF’S COUNSEL WILL SERVE ALL OTHER DEFENDANTS VIA La C.C.P.
Art. 1313.
